Citation Nr: 0732309	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 2006, it was remanded to the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO) for further development.  Following the 
completion of the requested development, in February 2007, a 
supplemental statement of the case was issued.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1966 to 
October 1968, including service in the Republic of Vietnam 
during the Vietnam War era.

2.  Sleep apnea was not shown in service or for many years 
after service, and any current sleep apnea is unrelated to 
service or a disease or injury of service origin, including 
the veteran's presumed exposure to Agent Orange herbicides.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for sleep apnea, to 
include as a result of exposure to herbicides.  In the 
interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately developed 
for appellate purposes.  Thereafter, the Board will present 
pertinent laws and regulations and analyze the veteran's 
claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in April 2003 and 
September 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the February 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the transcript of the April 2006 
Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 states that  for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The veteran contends that he has sleep apnea that he 
attributes to service, and in particular, he conjectures that 
it was either initially manifest by breathing and sleeping 
problems in service or that it could be related to his 
presumed exposure to the Agent Orange herbicide during 
service in Vietnam.  

With respect to Hickson element (1), the medical evidence 
includes the earliest diagnosis of obstructive sleep apnea in 
the claims file being contained in a September 1989 private 
treatment record that also referenced a 1987 surgery for the 
treatment of the disorder.  More recently, VA examinations of 
July 2004 and February 2007 provide confirmation of the 
disability.  It may thus be conceded that Hickson element (1) 
has therefore been satisfied with respect to sleep apnea.  

The veteran's period of active service from October 1966 to 
October 1968 included service in the Republic of Vietnam 
during the Vietnam War era.  However, sleep apnea is not a 
condition for which the Secretary has determined that a 
presumption of service connection is warranted.  

Service medical records do not reflect the diagnosis of or 
treatment for sleep apnea in service per se, but do reflect 
that in November 1966, the veteran reported (in part) that he 
could not sleep or breathe through his nose.  In June 1967, 
he complained of nose bleeds, a stuffed nose, and frontal 
headaches.  These symptoms apparently worsened when he was 
lying down.  He made similar complaints in July 1967, and 
said then that he had been told several years before that he 
might need surgery because a bone was "out of place."  He 
continued to seek treatment for nasal and bronchial 
congestion in August 1967.  With respect to the Hickson 
analysis, element (2) is satisfied in that the service 
medical records reflect symptomatology that could be 
associated with sleep apnea..  

Where the veteran's claim is lacking, however, is the 
critical failure to satisfy Hickson element (3), namely, 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  

There is no competent medical evidence that relates the 
veteran's current sleep apnea disability to the veteran's 
period of active service, including the symptomatology 
reflected in his service medical records or his presumed 
exposure to Agent Orange.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that he first experienced manifestations of sleep 
apnea during service, and that his current sleep apnea is 
related to his service in Vietnam, including his presumed 
exposure to Agent Orange herbicides.  Lay persons, such as 
the veteran, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a sleep apnea disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current sleep apnea is related 
to service.  

In February 2007, the veteran underwent a VA examination for 
the purpose of obtaining a medical opinion on the matter.  
Following a review of the veteran's claims folder and the 
examination of the veteran, the examiner concluded that it is 
more likely than not that the veteran's sleep apnea developed 
over the years subsequent to his return from Vietnam, and 
that it is related to his gain in weight, obesity, and neck 
size.  The examiner explained that over the years, the 
veteran gained weight, and by 1987, he was seen for 
obstructive sleep apnea.  The examiner acknowledged the 
veteran's history of having had some element of snoring in 
1975, which "could even represent some symptomatology that 
is diagnostic for sleep apnea."  The examiner noted, 
however, that there was some progression since the 1980's 
since the veteran became progressively more obese.  The 
examiner explained further that based upon the information on 
hand, it is much less likely that the veteran's sleep 
disorder beginning shortly after his return from Vietnam was 
obstructive sleep apnea, and was much more likely the 
insomnia with nightmares and hypervigilance secondary to his 
post-traumatic stress disorder.  Significantly, this opinion 
was offered by a medical professional, and founded upon a 
review of the claims folder, to include the service medical 
records, and the examination of the veteran.  It is thus 
deemed to be of high probative value.  

In short, although there is current diagnosis of sleep apnea, 
there is no medical evidence of a nexus between the veteran's 
service, including his presumed exposure to Agent Orange, and 
any current sleep apnea.  To the contrary, the medical 
evidence shows that sleep apnea was not shown for many years 
following service, and has never been attributed to service.  
In fact, the only competent evidence on the issue is a 
medical opinion that it is not related to service, but to 
other unrelated physical causes.  

The preponderance of the evidence is against the claim for 
service connection for sleep apnea; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.  




			
	        MATTHEW D. TENNER                           HOLLY E. 
MOEHLMANN
	       Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


